                Case 18-11736-KG   Doc 541-1   Filed 01/04/19   Page 1 of 12



                                       EXHIBIT 1

                                   Third DIP Amendment




01:24014018.1
             Case 18-11736-KG         Doc 541-1      Filed 01/04/19     Page 2 of 12
                                                                          EXECUTION VERSION
 

      THIRD AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT

THIS THIRD AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Amendment”), dated as of January 3, 2019, by and among HH Global II B.V., a Dutch private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid) (“Global”),
HH Group Holdings US, Inc., a Delaware corporation (“Parent”), Heritage Home Group LLC, a
Delaware limited liability company (the “Borrower”), the other Persons party thereto that are
designated as a “Credit Party”, PNC Bank, National Association (in its individual capacity,
“PNC”), as Agent (as defined in the Credit Agreement referred to below) for the several financial
institutions from time to time party thereto (collectively, the “Lenders” and individually each, a
“Lender”) and for itself as a Lender and such Lenders. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit Agreement.

                                      W I T N E S S E T H:

        WHEREAS, Borrower, the other Credit Parties, the Lenders and Agent are parties to that
certain Debtor-In-Possession Credit Agreement, dated as of July 31, 2018 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

      WHEREAS, Borrower and the other Credit Parties have requested that the Lenders
amend certain terms of the Credit Agreement; and

     WHEREAS, Agent and the Lenders party hereto have agreed to the requested
amendment on the terms and subject to the conditions set forth herein.

        NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration paid by each party to the other, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree that all capitalized terms not otherwise defined
herein (including the recitals and preamble hereof) shall have the respective meanings ascribed
to such terms in the Credit Agreement, after giving effect to this Amendment, and further agree
as follows:

        1. Amendment to the Credit Agreement. Subject to the satisfaction of the conditions set
forth in Section 3 below, and in reliance on the representations and warranties contained in
Section 4 below, the Credit Agreement is hereby amended as follows:

               a. The definition of Maturity Date shall be amended and restated in its entirety
                  as follows:

               “Maturity Date” means the earliest to occur of: (a) April 30, 2019;
               (b) the effective date or substantial consummation of a
               Reorganization Plan that has been confirmed by an order of the
               Bankruptcy Court; (c) the date that all remaining inventory and
               other Collateral of the Credit Parties is liquidated and the proceeds
               of such liquidation are received by Agent; (d) the date of the
               conversion of the Case to a case under Chapter 7 of the Bankruptcy
               Code; (e) the date of the dismissal of the Case; (f) such earlier date
Case 18-11736-KG        Doc 541-1       Filed 01/04/19     Page 3 of 12



 on which all Obligations shall become due and payable, in whole,
 in accordance with the terms of this Agreement (including by
 acceleration by Agent); (g) the date that is thirty (30) days after the
 entry of the Interim Order if the Final Order has not been entered;
 and (h) the date on which the Aggregate Revolving Loan
 Commitment shall terminate in accordance with the provisions of
 this Agreement.

 b. Section 1.1(a) of the Credit Agreement is hereby amended and restated in its
    entirety as follows:

    a. The Revolving Credit. (i) Subject to the terms and
    conditions of this Agreement and in reliance upon the
    representations and warranties of the Credit Parties contained
    herein, each Revolving Lender severally and not jointly agrees
    to make Loans to the Borrower (each such Loan, a “Revolving
    Loan”) from time to time on any Business Day during the
    period from the Closing Date through the Maturity Date, in an
    aggregate amount not to exceed at any time outstanding the
    amount set forth opposite such Lender’s name identified in
    Schedule 1.1 under the heading “Revolving Loan
    Commitments” (such amount as the same may be reduced or
    increased from time to time in accordance with this Agreement,
    being referred to herein as such Lender’s “Revolving Loan
    Commitment”), and for the applicable time period provided in
    Schedule 1.1; provided, however, that, after giving effect to
    any Borrowing of Revolving Loans, the aggregate principal
    amount of all outstanding Revolving Loans shall not exceed
    the Maximum Revolving Loan Balance. Subject to the other
    terms and conditions hereof, amounts borrowed under this
    subsection 1.1(a) may be repaid and reborrowed from time to
    time. The “Maximum Revolving Loan Balance” from time to
    time will be the lesser of:

        (x)     the Borrowing Base in effect from time to time, and
        (y)     the Aggregate Revolving Loan Commitment then in effect,
        less, in either case, the sum of (I) the outstanding Pre-Petition Obligations
        plus (II) the aggregate amount of Letter of Credit Obligations plus (III)
        without duplication, such Reserves as may be imposed by the Agent in its
        Reasonable Credit Judgment

 c. Schedule 1.1 attached hereto shall replace Schedule 1.1 attached to the Credit
    Agreement.

 d. New Sections 8.01(q) and 8.01(r) shall be added to the Credit Agreement and
    state:
                                     
                                   2
            Case 18-11736-KG        Doc 541-1      Filed 01/04/19   Page 4 of 12



              (q)    Reduction in DIP Obligations. The DIP Obligations exceed:

                      i. $30,000,000.00 at any time during the period beginning on January 4,
                         2019 through and including January 20, 2019; provided that from the
                         date of this Amendment and continuing until the first date the DIP
                         Obligations are $30,000,000.00 or less, the Borrower and Credit
                         Parties agree there shall be no Advances until such time as the DIP
                         Obligations are below $30,000,000.00.

                     ii. $22,500,000.00 at any time during the period beginning on January 21,
                         2019 through and including January 31, 2019; and

                     iii. $20,000,000.00 at any time during the period beginning on February 1,
                          2019 through February 28, 2019; and

                     iv. $15,000,000.00 at any time during the period beginning on March 1,
                         2019 through the Maturity Date.

               (r)     Zoning Approval for Real Property Sale. On or before January 25, 2019,
the Credit Parties shall not have received all necessary zoning approvals from the Zoning Board
for the City of High Point required to consummate the sale of real property located at 1925
Eastchester Drive, High Point, North Carolina as approved by that certain Order (I) Authorizing
the Debtors’ Private Sale of the Debtors’ Headquarters Free and Clear of Liens, Claims,
Encumbrances, and Other Interests; (II) Approving the Purchase Agreement, and (III) Granting
Related Relief entered by the Bankruptcy Court on December 10, 2018 at Docket No. 497.

        2.     No Other Consents or Amendments. Except as otherwise expressed herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a waiver of any
right, power or remedy of Agent and the Lenders under the Credit Agreement or any of the other
Loan Documents, nor constitute a waiver of any provision of the Credit Agreement or any of the
other Loan Documents. Except for the amendments set forth above, the text of the Credit
Agreement and all other Loan Documents shall remain unchanged and in full force and effect
and each Credit Party hereby ratifies and confirms its obligations thereunder. This Amendment
shall not constitute a modification of the Credit Agreement or any other Loan Document or a
course of dealing between Borrower and the other Credit Parties, on the one hand, and the
Lenders, on the other hand, at variance with the Credit Agreement or any other Loan Document
such as to require further notice by the Lenders to Borrower or such Credit Parties to require
strict compliance with the terms of the Credit Agreement and the other Loan Documents in the
future, except as expressly set forth herein. Borrower and each other Credit Party acknowledges
and expressly agrees that the Lenders reserve the right to, and do in fact, require strict
compliance with all terms and provisions of the Credit Agreement and the other Loan
Documents. Neither Borrower nor any other Credit Party has knowledge of any challenge to the
Lenders’ claims arising under the Loan Documents or the effectiveness of the Loan Documents.

       3.     Fees. Upon execution of this Amendment, Agent, solely for its own account, shall
have earned a non-refundable accommodation fee in the amount of $150,000. In addition, a non-
refundable accommodation fee in the amount of $50,000 shall be due and payable to Agent,
                                                
                                              3
             Case 18-11736-KG         Doc 541-1      Filed 01/04/19     Page 5 of 12



solely for its own account, on February 1, 2019 and an additional $25,000 fee shall be due and
payable to Agent, solely for its own account, on the first day of each subsequent calendar month
until the Maturity Date.

        4.      Conditions Precedent to Effectiveness. This Amendment shall be effective as of
the date first written above upon satisfaction of the following:

               (a)    Agent's receipt of a counterpart hereof duly executed by Borrower, Credit
Parties and the Required Lenders;

               (b)     Agent’s receipt of a Budget acceptable to Agent in its sole discretion;

                (c)     Either (i) the written consent to the terms of this Amendment from each
party entitled to notice pursuant to Section 1.3.3 of the Final Order; (ii) the failure of any party
entitled to notice pursuant to Section 1.3.3 of the Final Order to object to this Amendment within
five (5) business days of the date of notice of this Amendment; or (iii) in the event an objection
to this Amendment is timely made and not withdrawn, entry of an order of the Bankruptcy Court
authorizing Credit Parties’ entry into this Amendment;

               (d)     after giving effect to this Amendment, no Default or Event of Default shall
exist; and

               (e)    the representations and warranties of Borrower and the other Credit Parties
contained in this Amendment shall be true and accurate in all material respects (without
duplication of any materiality qualifier contained therein) as of the date hereof.

        5.     Confirmation of Indebtedness. The Borrowers confirm and acknowledge that as
of the close of business on January 2, 2019, Borrowers were indebted to Lenders for the
Obligations under the Credit Agreement without any deduction, defense, setoff, claim or
counterclaim, of any nature, in the aggregate principal amount of $31,077,184.18, consisting of
(a) $31,077,184.18 due on account of Revolving Advances, and (b) $0.00 on account of undrawn
Letters of Credit, plus all fees, costs and expenses incurred to date in connection with the Credit
Agreement and the Other Documents, including, without limitation, a certain fee in the amount
of $1,575,000 which was incurred and became due and payable, in full, prior to the Petition
Date.

        6.      Representations and Warranties of Borrower and Other Credit Parties. The Credit
Parties executing this Amendment, jointly and severally, make the following representations and
warranties to Agent and each Lender with respect to all Credit Parties, each and all of which
shall survive the execution and delivery of this Amendment:

               (a)    Subject to Bankruptcy Court approval, this Amendment has been executed
and delivered by duly authorized representatives of each Credit Party, and the Credit Agreement,
as modified and amended by this Amendment, constitutes a legal, valid and binding obligation of
each Credit Party, and is enforceable against each Credit Party in accordance with its terms;


                                                  
                                                 4
             Case 18-11736-KG         Doc 541-1      Filed 01/04/19     Page 6 of 12



               (b)     no Default or Event of Default has occurred or is continuing; and

               (c)    all of the representations and warranties of each Credit Party contained in
the Credit Agreement or in any other Loan Document continue to be true and correct in all
material respects (without duplication of any materiality qualifier contained therein) as of the
date hereof as though made on and as of such date, except to the extent that such representation
or warranty expressly relates to an earlier date or except for changes therein expressly permitted
or expressly contemplated by the Credit Agreement, as amended hereby.

        7.     Effect on the Credit Agreement and other Loan Documents. Except as specifically
provided herein, the Credit Agreement and the other Loan Documents shall remain in full force
and effect, and are hereby ratified, reaffirmed and confirmed. This Amendment shall be deemed
to be a Loan Document for all purposes.

        8.     Costs and Expenses. Subject to the time periods set forth in the Interim Order
and/or Final Order, as applicable, Borrower agrees to pay on demand all reasonable and
documented out-of-pocket fees, costs and expenses incurred in connection with the preparation,
execution, delivery, administration, modification and amendment of this Amendment and the
other instruments and documents to be delivered hereunder, including, without limitation, all
reasonable and documented out-of-pocket fees, costs and expenses of counsel for Agent with
respect thereto and with respect to advising Agent as to its rights and responsibilities hereunder
and thereunder.

        9.      Counterparts. This Amendment may be executed in any number of separate
counterparts and by the different parties hereto on separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to constitute one and the
same instrument. In proving this Amendment in any judicial proceedings, it shall not be
necessary to produce or account for more than one such counterpart signed by the party against
whom such enforcement is sought. Any signatures delivered by a party by facsimile or other
electronic transmission shall be deemed an original signature hereto.

        10.      Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Amendment, including, without limitation, its
validity, interpretation, construction, performance and enforcement (including, without
limitation, any claims sounding in contract or tort law arising out of the subject matter hereof and
any determinations with respect to post-judgment interest).

        11.    Miscellaneous. The provisions of this Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and assigns; provided
that no Credit Party may assign or transfer any of its rights or obligations under this Amendment
without the prior written consent of Agent and each Lender. The illegality or unenforceability of
any provision of this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining provisions of this
Amendment or any instrument or agreement required hereunder. The provisions of this
Amendment, together with the Credit Agreement and the other Loan Documents, each as in
effect on the date hereof, represent the entire agreement and understanding of the parties hereto

                                                  
                                                 5
             Case 18-11736-KG         Doc 541-1       Filed 01/04/19    Page 7 of 12



with respect to the matters provided for and covered herein and therein.

       12.     Release.

                (a)     Each Borrower and each other Credit Party, on behalf of itself and its
respective bankruptcy estate, as applicable, and each of their respective successors and assigns
(each an “Releasing Party”) hereby absolutely and unconditionally releases and forever discharges
Agent and each Lender, Pre-Petition Agent and each Pre-Petition Lender, and any and all of their
respective participants, parent corporations, subsidiary corporations, affiliated corporations,
insurers, indemnitors, successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing (each a “Released Party”), from
any and all claims, demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or otherwise, which any
Releasing Party has had, now has, hereafter may have, or has made claim to have against any such
person for or by reason of any act, omission, matter, cause or thing whatsoever arising from the
Petition Date to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown, relating to the Credit
Agreement, this Amendment or the transactions contemplated hereby or thereby. It is the intention
of each Releasing Party in providing this release that the same shall be effective as a bar to each
and every claim, demand and cause of action specified, and in furtherance of this intention it
waives and relinquishes all rights and benefits under any Applicable Law which may provide that:

               “A general release does not extend to claims which the creditor does
               not know or suspect to exist in his or her favor at the time of
               executing the release, which if known by him or her might have
               materially affected his or her settlement with the debtor.”

               (b)     Each Releasing Party acknowledges that it may hereafter discover facts
different from or in addition to those now known or believed to be true with respect to such claims,
demands, or causes of action and agree that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Releasing Party
understands, acknowledges and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the provisions of such
release.

                (c)   Each Releasing Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably, covenants and
agrees with and in favor of each Released Party above that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Released Party on the basis of any claim released, remised
and discharged by any Releasing Party pursuant to the above release. If any Releasing Party, or
any of its successors, assigns or other legal representatives violates the foregoing covenant, such
Releasing Party, for itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Released Party may sustain as a result of such violation, all
attorneys’ fees and costs incurred by such Released Party as a result of such violation.

       13.     Construction and Interpretation.       The parties have participated jointly in the
                                                   
                                                  6
            Case 18-11736-KG        Doc 541-1      Filed 01/04/19    Page 8 of 12



negotiation and drafting of this Amendment. Any rule of construction or interpretation otherwise
requiring this Amendment to be construed or interpreted against any party by virtue of the
authorship of this Amendment shall not apply to the construction and interpretation hereof.

                         [Remainder of Page Intentionally Left Blank.]




                                                
                                               7
         Case 18-11736-KG        Doc 541-1    Filed 01/04/19    Page 9 of 12




        IN WITNESS WHEREOF, the parties hereto have executed this Amendment or
caused it to be executed by their duly authorized officers, as of the day and year first
written above.


                                           BORROWER:

                                           HERITAGE HOME GROUP LLC



                                           By:
                                              Name: Robert Albergotti
                                              Title: Chief Restructuring Officer


                                           OTHER CREDIT PARTIES:


                                           HH GROUP HOLDINGS US, INC.



                                           By:
                                              Name: Robert Albergotti
                                              Title: Chief Restructuring Officer



                                           HHG GLOBAL DESIGNS LLC


                                                  By: HH GROUP HOLDINGS US,
                                                  INC.
                                                  Its: Sole Member



                                                  By:
                                                  Name: Robert Albergotti
                                                  Title: Chief Restructuring Officer




 
 
 
    [SIGNATURE PAGE TO THIRD AMENDMENT TO DIP CREDIT AGREEMENT – HERITAGE]
        Case 18-11736-KG     Doc 541-1   Filed 01/04/19   Page 10 of 12




                                      HHG REAL PROPERTY LLC


                                            By: HH GROUP HOLDINGS US,
                                            INC.
                                            Its: Sole Member



                                            By:
                                            Name: Robert Albergotti
                                            Title: Chief Restructuring Officer




                                      HH GLOBAL II B. V.



                                      By:
                                         Name: Robert Albergotti
                                         Title: Chief Restructuring Officer




 
 
 
    [SIGNATURE PAGE TO THIRD AMENDMENT TO DIP CREDIT AGREEMENT – HERITAGE]
Case 18-11736-KG   Doc 541-1   Filed 01/04/19   Page 11 of 12
           Case 18-11736-KG       Doc 541-1         Filed 01/04/19    Page 12 of 12
 


                 SCHEDULE 1.1 – REVOLVING LOAN COMMITMENTS


From the date of the Third Amendment to Debtor-In-Possession Credit Agreement through and
including January 20, 2019:

                   Lender                                 Revolving Loan Commitment

      PNC Bank, National Association                                 $30,000,000
                 Total                                               $30,000,000

From January 21, 2019 through and including January 31, 2019:

                   Lender                                 Revolving Loan Commitment

      PNC Bank, National Association                                 $22,500,000
                 Total                                               $22,500,000

From February 1, 2019 through and including February 28, 2019:

                   Lender                                 Revolving Loan Commitment

      PNC Bank, National Association                                 $20,000,000
                 Total                                               $20,000,000

From March 1, 2019 through the Maturity Date:

                   Lender                                 Revolving Loan Commitment

      PNC Bank, National Association                                 $15,000,000
                 Total                                               $15,000,000




                                                 
 
